DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in line 2).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, the term "roller-type" in line 1 is indefinite. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
The recitation of “A vertical roller-type grinding blade comprising:” in the preamble of claim 1, renders the claim indefinite, since the preamble is conveying that the claim is a blade per se, but the body of the claim appears to be a system/combination of a blade and shaft rotating the blade. Therefore, it is unclear what structure applicant is intending to encompass. 
Claim 1 is indefinite because it is not clear what the word “installed” in lines 3, 6 and 8 is intended to encompass. How do you “install” it? Are claiming a method step? This terminology is repeated throughout the claims. The examiner would recommend to replace the “installed” with word such as attached, configured, connected…..
With respect to claim 3: the claim language is confusing since it is not clear whether “an upper side” in line 4 is the same upper side as in line 2 of claim 2 from which claim 3 depends or is an additional one. 
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase "the eccentric rollers" in line 2 of claim 2 lack proper the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
The noted examples of indefiniteness notwithstanding, the Prior Art of record does not appear to show a grinding system having all of the elements of the claim 1. Accordingly, a claim having the same scope as claim 1, if presented for examination in response to this Office Action, would be considered to avoid the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAYE FRANCIS/Primary Examiner, Art Unit 3725